Citation Nr: 1734323	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  14-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of right shoulder sprain.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from October 1963 to October 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2017, the Veteran and his spouse testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the May 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal concerning the issue of entitlement to service connection for a right knee disability.

2.  In a February 1969 rating decision, the RO denied the Veteran's service connection claim for residuals of right shoulder sprain.  The Veteran was notified of his appellate rights and did not appeal the decision, and new and material evidence was not received within one year of its issuance.

3.  Additional evidence received more than one year since the February 1969 rating decision, and considered with the record as a whole, is neither cumulative nor redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of right shoulder sprain.

4.  Resolving all reasonable doubt in the Veteran's favor, his osteoarthritis of right shoulder, impingement syndrome of right shoulder, and chronic labrum tear of right shoulder are the result of injury to his right shoulder during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to service connection for a right knee disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The February 1969 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1962); 38 C.F.R. §§ 3.104, 19.153 (1965).

3.  The evidence received since the February 1969 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for entitlement to service connection for a right shoulder disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made in writing or on the record at a hearing by the veteran or by an authorized representative.  38 C.F.R. § 20.204.

The Veteran's perfected appeal included a claim of entitlement to service connection for a right knee disability.  However, the Veteran and his representative expressly withdrew this issue from appellate consideration on the record at the beginning of the May 2017 Board hearing.  See Board Hearing Transcript (Tr.) at 2.

As there is no allegation of error of fact or law for Board consideration on this issue, the Board does not have jurisdiction to consider the appeal of this matter, and it must be dismissed.

New and Material Evidence

The Veteran seeks to reopen his service connection claim for residuals of right shoulder sprain.  See March 2009 VA Form 21-4138.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.

The Veteran filed a service connection claim for a right shoulder disability in November 1968.  A February 1969 rating decision denied the claim on the basis that residuals of right shoulder sprain were not found on his last VA examination in January 1969.

The Veteran was notified of the determination and his appellate rights but did not appeal.  No new and material evidence was submitted within one year of the rating decision.  As such, the rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 1962); 38 C.F.R. § 3.156(b) (1962); 38 C.F.R. §§ 3.104, 19.153 (1965); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received more than one year since the February 1969 rating decision includes a July 2015 medical opinion from Dr. T.W.H., a treating orthopedist, who indicated that the Veteran's current right shoulder condition is more than likely related to his in-service injury in 1967.  This evidence relates to an unestablished fact necessary to substantiate the Veteran's claim, namely a relationship between his right shoulder disability and service.  Accordingly, the service connection claim is reopened

Right Shoulder Disability

The Veteran asserts that he has arthritis in his right shoulder secondary to an in-service injury while playing basketball.  See Board Hearing Tr. at 2-4.  At the time of his injury, he was told he would have limited mobility.  See id. at 3.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has current diagnoses of osteoarthritis of right shoulder, impingement syndrome of right shoulder, and chronic labrum tear of right shoulder.  See July 2015 record of Dr. T.W.H.  Thus, the first element of service connection is established.

Regarding the second element in this case, in-service trauma, a May 1965 service treatment record (STR) shows that the Veteran complained of pain under side of right arm.  Further, a March 1967 STR shows that he complained of pain in right shoulder.  It was noted that he had a shoulder sprain and was referred to physical therapy.  The May 1967 separation exam report shows that he had pain over deltoid muscle with abduction of the right shoulder.  Consequently, the second element of service connection is also established.

Regarding the final element of service connection, nexus, against the claim is the October 2013 VA examiner's opinion.  However, in his rationale, the examiner mistakenly indicated that the Veteran had no documented right shoulder complaints from discharge in 1967 until 2002.  As his opinion is based on an inaccurate factual premise, it is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).  

Also against the claim is the December 2016 VA examiner's opinion indicating that the Veteran's current right shoulder symptoms are not caused by or result of active duty because there is no relationship between the MRI findings in 2002, which showed amorphous diminutive appearance of the superior labrum highly suggestive of a chronic superior labral tear, and normal imaging obtained in 1967.  The examiner did not comment on the Veteran's reports of continuous right shoulder problems since service.

In favor of the claim is the July 2015 statement from Dr. T.W.H.  He opined that the Veteran's current right shoulder disability is more than likely related to his injury documented in 1967.  Dr. T.W.H. reviewed the Veteran's STRs and noted the March 1967 STR showing complaints of painful right shoulder and indicated that over the years the Veteran has continued to be bothered with intermittent pain in his right shoulder with increased activities and never regained full range of motion.  

The Board finds that the evidence of record is at the very least in relative equipoise as to whether the Veteran has a right shoulder disability related to service.  Resolving all reasonable doubt in his favor, the Board concludes that the criteria for service connection for residuals of right shoulder sprain are met.


ORDER

The appeal concerning the issue of entitlement to service connection for a right knee disability is dismissed.

New and material evidence has been submitted to reopen a service connection claim for residuals of right shoulder sprain.

Service connection for a right shoulder disability, including osteoarthritis of right shoulder, impingement syndrome of right shoulder, and chronic labrum tear of right shoulder, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


